Title: From George Washington to William Lord Stirling Alexander, 12 June 1781
From: Washington, George
To: Alexander, William Lord Stirling,Howe, Robert


                        
                            
                                12 June 1781
                            
                        
                        At a Board of General Officers convened at New Windsor N.Y. the 12th day of June 1781.
                        Present
                        His Excellency the Commander in Chief
                        
                            
                                 
                                M. General
                                 
                                Lord Stirling
                                 
                                Brigadiers Generals
                                 
                                Knox
                            
                            
                                
                                
                                
                                Genl Howe
                                
                                
                                
                                Paterson
                            
                            
                                
                                
                                
                                Genl Parsons
                                
                                
                                
                                Hand
                            
                            
                                
                                
                                
                                Genl McDougall
                                
                                
                                
                                Huntington
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                Du Portail
                            
                        
                        The Commander in Chief informed the Board, that the principal Reason of his calling them together, was to
                            make them acquainted with the plan of operations concerted between His Excellency the Count de Rochambeau and himself, at
                            their late meeting at Weathersfield— He requested that thay would, at all times in the course of those operations, give him
                            their advice and opinions, individualy, without hesitation or reserve, assuring them, that he should ever receive them with
                            thankfulness, and that, although circumstances or other considerations might sometimes lay him under the necessity of taking
                            measures different from what might be proposed, he hoped that would be no impediment to their still continuing to
                            communicate to him their Ideas.
                        The Commander in Chief urged to the Board the necessity of economising Provisions, and recommended to the
                            Generals, particularly the Brigadiers, the necessity of inspecting the Returns made by their Commissaries upon every
                            drawing day, in order to see that the Quantity of Rations drawn does not exceed the number to which the Brigade was
                            strictly entitled, assuring them, that he should, in future, look upon them as answerable for any irregularities upon this
                            head. He here took occasion to state to the Board, generally, the present System of the Departments of Commissaries
                            General of Purchases and Issues, and should the impossibility of their being, upon their present plan, a check, as was
                            intended upon each other, and wished the Board to take the matter into consideration and report any method which appeared
                            to them more likely to answer the end proposed. He also desired them to take the following matters into consideration and
                            report upon them accordingly.
                        1st A plan for the regular inspection of the Magazines of Provisions, that the State of provisions may not
                            only be constantly known, but, that the Commissaries may be called to Account for any damage which may appear owing to
                            their negligence.
                        2d Whether the number of Issuing Posts to the Northward of Virginia (agreeable to the return which will be
                            laid before them by the Commy General) appear to them necessary. If they do not, pointing out which, in their opinions
                            ought to be abolished.
                        3d A plan for baking for the Army drawn up by General Knox.
                        4th The proportion of Women which ought to be allowed to any given number of Men, and to whom rations shall
                            be allowed.
                        5th What Officers of the Staff shall be allowed draw waiters from the line of the Army.
                        6th Whether it will be safe during our advance toward New York, and which we are operating against that
                            place, to trust Posts at Kings ferry & West Point to the following Garrisons, composed of the weakliest and worst
                            Men , but who are always to remain in the works assigned them.
                        
                            
                                 
                                
                                
                                 
                                
                                 
                                C.
                                 
                                LC.
                                 
                                M.
                                 
                                C.
                                 
                                S
                                 
                                St.
                                 
                                R&F.
                            
                            
                                
                                North
                                
                                
                                Redoubts
                                
                                
                                
                                
                                
                                
                                
                                
                                {^
                                1
                                
                                2
                                
                                25
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                1
                                {
                                
                                
                                
                                
                                
                            
                            
                                
                                Middle
                                
                                
                                do
                                
                                
                                
                                
                                
                                
                                
                                
                                {_
                                1
                                
                                2
                                
                                25
                            
                            
                                
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                Island
                                
                                
                                "
                                
                                
                                
                                
                                
                                
                                
                                1
                                
                                2
                                
                                3
                                
                                40
                            
                            
                                
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                 No.
                                1 
                                
                                "
                                
                                
                                
                                
                                {^
                                ^
                                ^
                                
                                {^
                                1
                                
                                2
                                
                                25
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                {
                                
                                
                                1
                                {
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                2
                                
                                "
                                
                                
                                
                                
                                {
                                
                                
                                
                                {_
                                1
                                
                                2
                                
                                25
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                1
                                {
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                3
                                
                                "
                                
                                
                                
                                
                                {
                                
                                
                                
                                {^
                                1
                                
                                2
                                
                                25
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                {
                                
                                
                                1
                                {
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                4
                                
                                "
                                
                                
                                
                                
                                {_
                                _
                                _
                                
                                {_
                                1
                                
                                2
                                
                                25
                            
                            
                                
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                Fort Putnam
                                
                                
                                "
                                
                                
                                
                                
                                
                                .
                                {^
                                1
                                
                                2
                                
                                3
                                
                                75
                            
                            
                                
                                Webb
                                
                                
                                "
                                
                                
                                
                                
                                
                                1 
                                {
                                
                                
                                
                                
                                1
                                
                                10
                            
                            
                                
                                Wyllys
                                
                                
                                "
                                
                                
                                
                                
                                
                                
                                {_
                                
                                
                                1
                                
                                2
                                
                                25
                            
                            
                                
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                Clinton
                                
                                
                                "
                                
                                
                                    1
                                
                                
                                
                                
                                
                                
                                
                                    4
                                
                                
                                
                                    8
                                
                                
                                
                                    12
                                
                                
                                
                                    140
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                    1
                                
                                
                                
                                    1
                                
                                
                                
                                    1
                                
                                
                                
                                    9 
                                
                                
                                
                                    19
                                
                                
                                
                                    33
                                
                                
                                
                                    440
                                
                            
                            
                                
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                Kings Ferry
                                
                                
                                "
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                Stoney Point
                                
                                
                                "
                                
                                
                                
                                
                                
                                
                                
                                1
                                
                                1
                                
                                2 
                                
                                30
                            
                            
                                
                                Verplanks do
                                
                                
                                "
                                
                                
                                
                                
                                
                                1
                                
                                
                                
                                1 
                                
                                2
                                
                                30
                            
                            
                                
                                
                                
                                
                                
                                
                                ---
                                ---
                                ---
                                ---
                                ---
                                ---
                                ---
                                ---
                                ---
                                ---
                                ---
                                ---
                                ---
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                1
                                
                                1
                                
                                2
                                
                                4
                                
                                60
                            
                            
                                
                                West Point
                                
                                
                                "
                                
                                1
                                
                                1
                                
                                1
                                
                                9
                                
                                19
                                
                                33
                                
                                440
                            
                            
                                
                                
                                
                                
                                
                                
                                ---
                                ---
                                ---
                                ---
                                ---
                                ---
                                ---
                                ---
                                ---
                                ---
                                ---
                                ---
                                ---
                            
                            
                                
                                Total
                                
                                
                                "
                                
                                1
                                
                                1
                                
                                2
                                
                                10
                                
                                21
                                
                                37
                                
                                500
                            
                        
                        7th How soon it will be advisable to encamp the Army and what place will it be best to draw them together
                            in the first instance?
                    